THEATTOFWEY                    GENERAL
                       OFTEXAS
                       AUBTXN    II.   TEXAR


                     October 16, 1959

Honorable George M. Hilliard
Board of Vocational Nurse Examiners
904 Lavaca Street
Austin 1, Texas
                             Opinion No. W-719
                                Re:    Whether under Article
                                       4528c, Vernon's Civil
                                       Statutes, a hospital
                                       which has a licensed
                                       vocational nurse in
                                       charge of nursing or
                                       whether a licensed
                                       physician in charge
                                       of nursing may be
                                       accredited by the Board
                                       for Vocational Nurse
Dear Dr. Hilliard:                     Training.
       Your request for an opinion from this office con-
cerns two questions. They are as follows:
           'In view of the requirement contained
      in Sec. 12(a) of Art. 4528c, that a hospital
      have a 'registered nurse' in charge of nurs-
      ing to qualify as an accredited hospital for
      vocational nurse training, and In view of
      Art. 4522, VRCS, which provides in part that
      'a nurse who has received his or her license
      or permit according to provisions of this law,
      shall be styled a 'registered nurse'~. . .,I
      may a hospital which meets the other requlre-
      ments for accreditation for vocational nurse
      training,.but which has a licensed vocational
      nurse in charge of nursing, be accredited by
      this Board for vocational nurse training?n
Your second question concerns whether a licensed physi-
cian could serve in such capacity..
Honorable George M. Hilliard,   page2 NW-719)


       Section 12a of Article 4528~ provides as follows:
            "Any general hospital in regular use
       for patlents which has a registered nurse
       In charge of nursing, and whose staff con-
       sists of one or more licensed physicians
       licensed by the State Board of Medlcal Ex-
       aminers, may qualify as an accredited hos-
       pital for Vocational Nurse Training, pro-
       vided it can and will meet requirements of
       the Board for the tralnin of Vocational
       Nurses. " (Emphasis added7 .
       This section provides that one of the basic re-
quirements for a general hospital to meet the quallfica-
tions of the Board of Vocational Nurse Examiners Is that a
registered nurse be In charge of nursing. The title "reg-
lstered nurse" has been prescribed by statute in Chapter 7,
Revised Civil Statutes of Texas. Such statute establishes
the Board of Nurse Examiners and provides qualifications
which must be complied with for a person to become a reg-
istered nurse.
       Section 12a provides that a registered nurse be in
charge of nursing in a hospital that seeks accreditation
for vocational nurse training.
       It Is our opinion that the Legislature, by providing
that a registered nurse with the requirements provided by stat-
ute, be in charge of such training, prohibits all other licensed
or unlicensed nurses from being in charge of vocational nurse
training.
       Your second request concerns the question of whether
a licensed physician could serve in such capacity. Section 12a
of Article 4528~ provides in part as follows:
            It
             . . . and whose staff consists of one
       or more licensed physicians licensed by,,the
       State Board of Medical Examiners, . . .
       It is our opinion that it was the lntenkon  of the
Legislature that general hospitals that seek to qualify as
accredited hospitals for vocational nurse training must not
only have a registered nurse but must have on its staff one
or more licensed physicians who have been licensed by the
Honorable George M. Hilliard, page 3 (WW-719)


State Board of Medical Examiners to qualify for such
training. Section 12a, therefore, sets out that those
hospitals seeking to qualify for vocational nurse train-
ing must have a registered nurse and at least one licensed
physician before the hospitals cazualify   as accredited
hospitals for vocational nurse training.
                        SUMMARY
             A Registered Nurse must be in
             charge of nursing for a hospital
             to meet the requirements for ac-
             creditation for vocational nurse
             training as provided for in Sec-
             tion 12a of Article 4528c, Ver-
             non's Civil Statutes.
                              Yours very truly,




LFP:mfh:rm
APPROVED:

OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Ralph R. Rash
Robert T. Lewis
Fred Werkenthln
Paul W. Floyd, Jr.
REVIEWED FOR THE.ATTORNEY GENERAL
BY: W. V. Geppert